The Chancellor.
The relief sought cannot be obtained upon this motion. There must, at least, be a rehearing. *485The application goes to change, essentially, the nature and extent of relief; and the reference called for cannot be considered as a mere omission in the decree, to be supplied as of course. It is questionable whether the reference could be granted under the circumstances of this case, even upon a rehearing; but, without giving any opinion on that point, this motion must be denied.
Motion denied.